Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/19/2019, 07/03/2020 and 10/06/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 12-13 & 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hyun (US7508860).
Consider claim 1, Hyun discloses an ultra-wideband radar transceiver, configured to detect spatial information within a specific distance range, the ultra-wideband radar transceiver comprising (Fig. 5):
a receiving module, configured to receive M consecutive echo signals and respectively generating a first digital data and a second digital data accordingly, wherein M is an integer greater than 1 (Fig. 5 “receiver 600”, “I and Q signals”; col 3 lines 45-61 “generating plurality of pulses i.e. more than one pulse is generated and hence more than one echo will be received)
and the receiving module comprising: an I/Q signal generator, configured to generate M consecutive in-phase signals and M consecutive quadrature-phase signals according to the M consecutive echo signals (Fig. 5 “envelope generator 571 generating I and Q signals”)
 a first sensing circuit, coupled to the I/Q signal generator to receive the M consecutive in-phase signals, and configured to perform integration and an analog-to-digital conversion on the M consecutive in-phase signals to generate the first digital data (Fig. 5 “envelope generator 571”, Fig. 10 “DAC 624i & Integrator 623i to generate I signal)
 and a second sensing circuit, coupled to the I/Q signal generator to receive the M consecutive quadrature-phase signals, and configured to perform integration and an analog-to-digital conversion on the M consecutive quadrature-phase signals to generate the second digital data (Fig. 5 “envelope generator 571”, Fig. 10 “DAC 624q & Integrator 623q to generate Q signal”);
wherein the first sensing circuit comprises: a first integrator circuit, configured to perform integration on the M consecutive in-phase signals to respectively generate M consecutive first integrated signals (Fig. 10 “Integrator 623i”, col 11, lines 2-5); 
a first low-pass filter circuit, coupled to the first integrator circuit to receive the M consecutive first integrated signals, and performing filtering and signal accumulation on the M consecutive first (Fig 10, LPF 621i, first integrator 623i; col 10 lines 63-67 to col 11 lines 1-2)
and a first analog-to-digital conversion circuit, coupled to the first low-pass filter circuit to receive the first filtered signal, and performing an analog-to-digital conversion on the first filtered signal to generate the first digital data (Fig. 10 “DAC 624i ; col 10, lines 58-67: col 11, lines 1-13) 
wherein the second sensing circuit comprises: a second integrator circuit, configured to perform integration on the M consecutive quadrature-phase signals to respectively generate M consecutive second integrated signals (Fig. 10 “Integrator 623q”, col 11, lines 2-5); 
a second low-pass filter circuit, coupled to the second integrator circuit to receive the M consecutive second integrated signals, and performing filtering and accumulation on the M consecutive second integrated signals to generate a second filtered signal (Fig 10, LPF 621q, second integrator 623q; col 10 lines 63-67 to col 11 lines 1-2);
and  a second analog-to-digital conversion circuit coupled to the second low-pass filter circuit to receive the second filtered signal, and performing an analog-to-digital conversion on the second filtered signal to generate the second digital data (Fig. 10 “DAC 624q ; col 10, lines 58-67: col 11, lines 1-13); 
the first digital data and the second digital data are related to the spatial information (the output signal generated from the apparatus referenced above will be related to spatial information).
Consider claim 3, Hyun discloses the ultra-wideband radar transceiver according to claim 1, wherein the receiving module further comprises: a controller, coupled to the first sensing circuit and the second sensing circuit, configured to control operations of each of the first sensing circuit and the second sensing circuit (col 11, lines 35-40).  
Consider claim 4, Hyun discloses the ultra-wideband radar transceiver according to claim 3, further comprising: an antenna module; and a transmitting module, coupled to the antenna module, configured to sequentially transmitting M consecutive pulse signals in space through the antenna (fig. 5 “Transmitter 550, consecutive envelope signal En1…Enm” ); wherein the receiving module is coupled to the antenna module, configured to sequentially receive the M consecutive echo signals which are the M consecutive pulse signals respectively varied in space through the antenna module (fig. 5 “Receiver 600, consecutive envelope signal En1…Enm”).
Consider claim 12, Hyun discloses the ultra-wideband radar transceiver according to claim 4, further comprising: a local oscillator, coupled to the I/Q signal generator, and configured to generate a carrier signal (col 3: 62-67 to col 4:1-6), wherein the I/Q signal generator performs down-conversion on the M consecutive echo signals according to the carrier signal to generate the M consecutive in-phase signals and the M consecutive quadrature-phase signals (col 7: 27-36), wherein the transmitting module comprises: a pulse width signal generating circuit, configured to generate a pulse width signal (col 6:28-31); and a mixing circuit, coupled to the pulse width signal generating circuit to receive the pulse width signal and coupled to the local oscillator to receive the carrier signal, wherein the mixing circuit performs up-conversion on the pulse width signal according to the carrier signal to generate the M consecutive pulse signals (col 4: 3-20). 
Consider claim 13, Hyun discloses operating method of an ultra-wideband radar transceiver, configured to detect spatial information within a specific distance range, the operating method comprising (Fig. 5): 
 receiving M consecutive echo signals, and generating M consecutive in-phase signals and M consecutive quadrature-phase signals according to the M consecutive echo signals (Fig. 5 “receiver 600”, “I and Q signals”); performing integration on the M consecutive in-phase signals to generate M consecutive first integrated signals respectively, and performing integration on the M consecutive quadrature-phase signals to generate M consecutive second integrated signals respectively (Fig. 10 “DAC 624i & Integrator 623i to generate I signal”, “DAC 624q & Integrator 623q to generate Q signal”);  performing filtering and signal accumulation on the M consecutive first integrated signals to generate a first filtered signal, (Fig 10, LPF 621i, first integrator 623i, LPF 621q, second integrator 623q; col 10 lines 63-67 to col 11 lines 1-2); and performing an analog-to-digital conversion on the first filtered signal to generate a first digital data, and performing an analog-to-digital conversion on the second filtered signal to generate a second digital data (Fig. 10 “DAC 624i, DAC 624q ; col 10, lines 58-67: col 11, lines 1-13), wherein M is an integer greater than 1 (col 3 lines 45-61 “generating plurality of pulses i.e. more than one pulse is generated and hence more than one echo will be received); 
wherein, the first digital data and the second digital data are related to the spatial information (it is obvious that the output signal generated from the apparatus referenced above will be related to spatial information).  
Consider claim 15, Hyun discloses operating method of the ultra-wideband radar transceiver according to claim 13, wherein the step of receiving M consecutive echo signals comprises: sequentially transmitting M consecutive pulse signals in space (Fig. 5 “transmitter 550”, col 3 lines 45-61 “generating plurality of pulses i.e. more than one pulse is generated); and sequentially receiving the M consecutive echo signals which are the M consecutive pulse signals respectively varied in space (Fig. 5 “receiver 600”, col 3 lines 45-61 “generating plurality of pulses i.e. more than one pulse is generated and hence more than one echo will be received).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun (US7508860) in view of Nabki (US20190215030A1).
Consider claim 2, Hyun fails to disclose the ultra-wideband radar transceiver according to claim 1, wherein the specific distance range comprises a first distance location, and a time point at which the first integrator circuit starts to perform integration on the M consecutive in-phase signals and the time point at which the second integrator circuit starts to perform integration on the M consecutive quadrature-phase signals are related to a distance from the ultra-wideband radar transceiver to the first distance location.  
However, Nabki discloses the ultra-wideband radar transceiver according to claim 1, wherein the specific distance range comprises a first distance location, and a time point at which the first integrator circuit starts to perform integration on the M consecutive in-phase signals and the time point at which the second integrator circuit starts to perform integration on the M consecutive quadrature-phase signals are related to a distance from the ultra-wideband radar transceiver to the first distance location (see Figs. 7, 11-13, [0118], [0143]-[0145], [0157] discloses range estimation using UWB transceiver. The transmitter and receiver are synchronized using a low power clock, the receiver circuitry having an integrator and ADC. The synchronization of the Tx and Rx using the low power clock, when the UWB is used for ranging, teaches a relation between integration procedure and a "distance location”).

Claim 14 is rejected using the same rationale that was used for the rejection of claim 2.
Allowable Subject Matter
Claims 5 & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Claim 5 will be allowable for disclosing the ultra-wideband radar transceiver according to claim 4, wherein: in a preset time interval after a first time length from a Nth pulse signal of the M consecutive pulse signals starts to be transmitted, the controller controls the first integrator 5circuit and the second integrator circuit to respectively receive a Nth in-phase signal of the M consecutive in-phase signals and a Nth quadrature-phase signal of the M consecutive quadrature-phase signals in the preset time interval, and the first integrator circuit and the second integrator circuit respectively perform integration on the Nth in-phase signal and the Nth quadrature-phase signal in the preset time interval to generate a Nth first integrated signal of the 10M consecutive first integrated signals and a Nth second integrated signal of the M consecutive second integrated signals, to respectively perform a hold on the Nth first integrated signal and the Nth second integrated signal, and to respectively output the Nth first integrated signal and the Nth second integrated signal to the first low-pass filter circuit and the second low-pass filter circuit, wherein N is an integer greater than 1 and less than or equal to M;  15the controller controls the first low-pass filter circuit to sequentially accumulate the M consecutive first integrated signals to generate the first filtered signal, and the controller controls the second low-pass 
Claims 6-11 would be allowable because they are dependent on claim 5.
Claim 16 is allowable for disclosing  the operating method of the ultra-wideband radar transceiver according to claim 13, wherein the step of performing integration on the M consecutive in-phase signals to generate the M consecutive first integrated signals respectively comprises: obtaining a Nth in-phase signal of M consecutive in-phase signals in a preset time interval after a first-time length from a Nth pulse signal of the M consecutive pulse signals starts to be transmitted; and performing integration on the Nth in-phase signal in the preset time interval to generate a Nth first integrated signal of the M first integrated signals, and performing a hold on the Nth first integrated signal, wherein N is an integer greater than 1 and less than or equal to M, wherein the step of performing integration on the M consecutive quadrature-phase signals to generate the M consecutive second integrated signals respectively comprises: obtaining a Nth quadrature-phase signal of the M consecutive quadrature-phase signals in a preset time interval after a first-time length from the Nth pulse signal of the M consecutive pulse signals starts to be transmitted; and performing integration on the Nth quadrature-phase signal in the preset time interval to generate a Nth second integrated signal of the M consecutive second integrated signals and performing a hold on the Nth second integrated signal.  
Claims 17-20 would be allowable because they depend on claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Thur 8:00a-5:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGLOIRE VLADIMIR can be reached on (571) 270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLADIMEJI OYEGUNLE/Examiner, Art Unit 3648    

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648